PER CURIAM:
This claim was submitted for decision based on the Notice of Claim and respondent’s Answer.
Claimant is an attorney at law who seeks $441.15 as legal fees pursuant to court-appointed representation of an indigent accused. This fee was approved by an order of the Circuit Court of Kanawha County, West Virginia, for case number AP-CRS-81-36. Respondent has acknowledged the validity of the claim and states that there were sufficient funds on hand from the appropriate fiscal year from which the claim could have been paid.
Based on the foregoing, the Court makes an award of $441.15.
Award of $441.15.